Evans, P. J.
There was evidence that the father, by a contract clear and definite in its terms, had relinquished parental control over his child, ’to its maternal grandfather, and that the child had remained without molestation in the possession of the grandparent under such contract for six years; and there being no contention that the grandfather was not a suitable and fit person to have the custody of the child, the judgment awarding the child to the grandfather on the habeas corpus trial will not be disturbed.

Judgment affirmed.


All the Justices concur.